DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 04/02/2021 are acknowledged and have been fully considered. Claims 1, 5, 7, 9, 12, 16-18 and 20-23 have been amended; claims 13-15 and 24 have been canceled; no claims have been added or withdrawn. Claims 1-12 and 16-23 are now pending and under consideration.
The previous objections to claims 17, 20 and 22 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 5, 7, 12 and 23 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to the claims.
The previous rejection of claims 18 under 35 U.S.C. 112(d) have been withdrawn, in light of the amendments to the claim.

Applicant's arguments been fully considered, but they are not fully persuasive.
First, Applicant asserts on pages 9-10 that certain claim limitations (e.g., “remote authentication system” in claims 1-12 and 16-23, “filter monitoring system module” in claims 1-12 and 16-23, and “technician computing device” in claims 5, 7 and 18 should not be interpreted under 35 U.S.C. 112(f) because “A person having ordinary skill in the art would recognized the terms […] as generic terms identifying a broad class of specific structures that perform the claimed functions.” The examiner does not disagree with Applicant that Applicant’s originally-filed disclosure provides examples of structure corresponding to each of the terms of the aforementioned claim limitations; however, the examiner respectfully cannot agree that any of the terms of the aforementioned claim limitations should not be interpreted under 35 U.S.C. 112(f). Instead, “remote authentication system” in claims 1-12 and 16-23 merely modifies the nonce term “system” (which is a clear substitute for “means” as a generic placeholder) with functional language; “filter monitoring system module” in claims 1-12 and 16-23 merely modifies the nonce term “module” (which is a clear substitute for “means” as a generic placeholder) with functional language; and “technician computing device” in claims 5, 7 and 18 merely modify the nonce term “device” (which is a clear substitute for “means” as a generic placeholder) with functional language. None of “remote authentication system” in claims 1-12 and 16-23, “filter monitoring system module” in claims 1-12 and 16-23, and “technician computing device” in claims 5, 7 and 18 is modified by sufficient structure, material or acts for performing the claimed functions. For example, see: MPEP 2181_I & 2181_I_A). Therefore, the interpretation of certain claim limitations under 35 U.S.C. 112(f) has been maintained.

Applicant’s arguments (see pages 12-17 of the remarks filed 04/02/2021) with respect to the rejections of independent claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0273471 to Shimpi et al. [hereinafter: “Shimpi (‘471)”], or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Shimpi in view of U.S. Patent Application Publication No. 
Applicant additionally asserts on pages 13-14 of the remarks that the claim phrases “in response to determining, by the remote authentication system, that both the first set of filter element tag information and the second set of filter element tag information are consistent with the verified genuine element information, transmitting, via the network interface, a confirmation message” in lines 12-16 of claim 1 and “in response to determining, by the remove authentication system, that at least one of the first set of filter element tag information or the second set of filter element tag information is inconsistent with the verified genuine filter element information, transmitting, via the network interface, a non-genuine alert” in lines 17-21 of claim 1 are 
The examiner respectfully disagrees. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II). 
The claim phrases of lines 12-21 are preceded by “comparing, by the remote authentication system, both the first set of filter element tag information and the second set of filter element tag information with verified genuine filter element information to determine whether the filter element installed in the filtration system is a genuine filter element” in lines 8-11 of claim 1. Lines 8-21 of claim 1, when reviewed in combination, are directed to a first set of filter element tag information received from a first tag, a second set of filter element tag information received from a second tag, and verified genuine filter element information, where lines 8-11 compare each of the first set of filter element tag information received from the first tag and the second set of filter element tag information received from the second tag with the verified genuine filter element information, where lines 12-16 transmit a confirmation message in response to determining that both of the first set of filter element tag information received from the first tag and the second set of filter element tag information received from the second 
It is understood that only one of the process steps “transmitting, via the network interface, a confirmation message” and “transmitting, via the network interface, a non-genuine alert” is necessarily performed by the method of claim 1 under a broadest reasonable interpretation, due to the inclusion of respective mutually-exclusive conditional phrases “in response to determining, by the remote authentication system, that both the first set of filter element tag information and the second set of filter element tag information are consistent with the verified genuine element information” and “in response to determining, by the remove authentication system, that at least one of the first set of filter element tag information or the second set of filter element tag information is inconsistent with the verified genuine filter element information.” In other words, at least one of the first set of filter element tag information or the second set of filter element tag information cannot be inconsistent with the verified genuine element information when both of the first set of filter element tag information and the second set of filter element tag information are consistent with the verified genuine element information, and both of the first set of filter element tag information and the second set of filter element tag information cannot be consistent with the verified genuine element information when at least one of the first set of filter element tag information or the second set of filter element tag information is inconsistent with the verified genuine transmitting, via the network interface, a confirmation message” and “transmitting, via the network interface, a non-genuine alert” is performed by the method of claim 1, the other one of the process steps “transmitting, via the network interface, a confirmation message” and “transmitting, via the network interface, a non-genuine alert” would not necessarily be performed by the method of claim 1. Thus, the other one of the process steps “transmitting, via the network interface, a confirmation message” and “transmitting, via the network interface, a non-genuine alert” does not limit the claim under a broadest reasonable interpretation.
Additionally, it is unclear how at least one of the first set of filter element tag information received from the first tag and the second set of filter element tag information received from the second tag could possibly be determined as being inconsistent with the verified genuine filter element information in the case where both of the first set of filter element tag information received from the first tag and the second set of filter element tag information received from the second tag are determined as being consistent with the verified genuine filter element information, and, alternatively, it is unclear how both of the first set of filter element tag information received from the first tag and the second set of filter element tag information received from the second tag could possibly be determined as being consistent with the verified genuine filter element information in the case where at least one of the first set of filter element tag information received from the first tag and the second set of filter element tag information received from the second tag are determined as being inconsistent with the verified genuine filter element information. The process step of lines 12-16 of claim 1 and the process step of 

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “the authentication system” in line 6, which should be amended to instead recite --the remote authentication system-- for consistency and proper antecedent basis with “a remote authentication system” in line 2 of the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “remote authentication system” in claims 1-12 and 16-23, “filter monitoring system module” in claims 1-12 and 16-23, and “technician computing device” in claims 5, 7, and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 has been amended to recite “in response to determining, by the remote authentication system, that both the first set of filter element tag information and the second set of filter element tag information are consistent with the verified genuine element information, transmitting, via the network interface, a confirmation message; and in response to determining, by the remove authentication system, that at least one of the first set of filter element tag information or the second set of filter element tag information is inconsistent with the verified genuine filter element information, transmitting, via the network interface, a non-genuine alert” in lines 12-21. Applicant’s remarks filed 04/02/2021 assert that the claim phrases “in response to determining, by the remote authentication system, that both the first set of filter element tag information and the second set of filter element tag information are consistent with the verified genuine element information, transmitting, via the network interface, a confirmation message” and “in response to determining, by the remove authentication system, that at least one of the first set of filter element tag information or the second set of filter element tag information is inconsistent with the verified genuine filter element information, transmitting, via the network interface, a non-genuine alert” are not contingent limitations and cannot be addressed in the alternative (or as being optional) under a broadest reasonable interpretation due to the presence of “and” at the end of line 16 of the claim (see pages 13-14 of the remarks filed 04/02/2021). The claim phrases of lines 12-21 are preceded by “comparing, by the remote authentication system, both the first set of filter element tag information and the second set of filter element tag information with verified genuine filter element information to determine whether the filter element installed in the filtration system is a genuine filter element” in at least one of the first set of filter element tag information received from the first tag and the second set of filter element tag information received from the second tag could possibly be determined as being inconsistent with the verified genuine filter element information in the case where both of the first set of filter element tag information received from the first tag and the second set of filter element tag information received from the second tag are determined as being consistent with the verified genuine filter element information, and, alternatively, it is unclear how both of the first set of filter element tag information received from the first tag and the second set of filter element tag information received from the second tag could possibly be determined as being consistent with the verified genuine filter element information in the case where at least one of the first set of filter element tag information received from the first tag and the second set of filter element tag information received from the second tag are determined as being inconsistent with the verified genuine filter element information. The process step of lines 12-16 of claim 1 and the process step of lines 17-21 of claim 1 are unmistakably mutually exclusive. If inclusion of “and” at the end of line 16 of claim 1 can only be read as requiring both of the process step of lines 12-16 of claim 1 and the process step of lines 17-21 of claim 1 to be performed as part of the method, then it is unclear how the method would be performed. Thus, taking into consideration Applicant’s remarks regarding lines 12-21 of claim 1, the claim, as amended, is indefinite for failing to particularly point out and distinctly claim the subject matter regarded as the invention.
Claims 2-12 are dependent from claim 1, such that claims 2-12 also include the indefinite subject matter recited by claim 1, such that claims 2-12 are also rejected for at least the same reasons that claim 1 is rejected, as discussed in detail directly above with respect to claim 1.

Claim 16 has been amended to recite “the remote authentication system” in line 18 and in line 23; however, the claim does not appear to previously introduce “a remote authentication system,” such that it is unclear what exactly is meant by “the remote authentication system” in lines 18 and 23. Additionally, the claim is directed to “A filter authentication system…” beginning in line 1, and it is unclear whether “the remote authentication system” is intended to be the same as or different from “A filter 
Claims 17-23 are dependent from claim 16, such that claims 17-23 also include the indefinite subject matter recited by claim 16, such that claims 17-23 are also rejected for at least the same reasons that claim 16 is rejected, as discussed in detail directly above with respect to claim 16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0273471 to Shimpi et al. [hereinafter: “Shimpi (‘471)”] in view of U.S. Patent Application Publication No. 2018/0056899 to Franz (hereinafter: “Franz”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, and in view of U.S. Patent Application Publication No. 2018/0040174 to Koshi (hereinafter: “Koshi”). 
With respect to claim 1, in a first interpretation, Shimpi (‘471) teaches a method comprising: receiving, by a remote authentication system from a filter monitoring system module onboard a vehicle via a network interface of the remote authentication system, a first set of filter element tag information from a first tag associated with a filter element {for example, as depicted by at least Figs. 1-4B and as discussed by at least ¶ 0016-0017, 0032-0037, 0039, 0045-0050 & 0059-0062, a filter monitoring system (FMS) module 100, of an FMS, receives, via a recognition signal input 110 from a wireless (or wired) connection (e.g., “network interface”) of an RFID reader (e.g., “filter monitoring system module”), filter element identifying information [such as radio frequency identification (RFID) information (e.g., a filter element serial number or code)] (e.g., “first set of filter element tag information”) from a chip (such as an RFID chip) (e.g., “first tag”) of a filter element installed as part of a filtration system of a vehicle, where the FMS module 100 is situated apart from the filter element and is therefore understood to be a “remote authentication system” under a broadest reasonable interpretation}; comparing, by the remote authentication system, the first set of filter element tag information with verified genuine filter element information to determine whether the filter element installed in the filtration system is a genuine filter element [for example, as discussed by at least ¶ 0045-0050, the FMS module 100 determines whether the received filter element identifying information is recognized information (e.g., via stored rules for recognizing serial numbers, part numbers, or any other encryption method) (e.g., “verified genuine filter element information”) for the purpose of either recognizing that the filter element is a genuine filter element or identifying that the filter element is a non-genuine (or non-approved) filter element]; in response to determining, by the remote authentication system, that the filter element installed in the filtration system is consistent with the verified genuine filter element information, transmitting, via the network interface, a confirmation message; [for example, as depicted by at least Figs. 1, 2D, 2E & 4-7 and as discussed by at least ¶ 0017, 0049-0050 & 0059-0062, the FMS module 100 communicates non-genuine filter information (e.g., “non-genuine alert”) by an output signal (e.g., to an engine ECM or a service technician computer or a smartphone or a dashboard mounted display) (e.g., “network interface”) upon identifying that the filter element is a non-genuine filter element; alternatively, for example, as depicted by at least Figs. 1, 2D & 2E and as discussed by at least ¶ 0049-0050, the FMS module 100 communicates genuine filter information (e.g., “confirmation message”) by an output signal (e.g., to an engine ECM or a service technician computer or a smartphone or a dashboard mounted display) (e.g., “network interface”) upon recognizing that the filter element is a genuine filter element]. 
Alternatively, with respect to claim 1, in a second interpretation, Shimpi (‘471) teaches a method comprising: receiving, by a remote authentication system of a filter monitoring system module onboard a vehicle via a network interface of the filter monitoring system module, a first set of filter element tag information from a first tag associated with a filter element installed in a filtration system {for example, as depicted by at least Figs. 1, 2D & 2E and as discussed by at least ¶ 0016, 0032-0035, 0039 & 0045-0050, a filter monitoring system (FMS) module 100 (e.g., “filter monitoring system module”), of an FMS, receives and transmits filter element identifying information [such as radio frequency identification (RFID) information (e.g., a filter element serial number or code)] (e.g., “first set of filter element tag information”) from a chip (such as an RFID chip) (e.g., “first tag”) of a filter element installed as part of a filtration system of a vehicle}; comparing, by the remote authentication system, the first set of filter element tag information with verified genuine filter element information to determine whether the filter element installed in the filtration system is a genuine filter element [for example, as discussed by at least ¶ 0045-0050, the FMS module 100 determines whether the received filter element identifying information is recognized information (e.g., via stored rules for recognizing serial numbers, part numbers, or any other encryption method) (e.g., “verified genuine filter element information”) for the purpose of either recognizing that the filter element is a genuine filter element or identifying that the filter element is a non-genuine (or non-approved) filter element]; in response to determining, by the remote authentication system, that the filter element installed in the filtration system is consistent with the verified genuine filter element information, transmitting, via the network interface, a confirmation message; and in response to determining, by the remove authentication system, that the filter element installed in the filtration system is inconsistent with the verified genuine filter element information, transmitting, via the network interface, a non-genuine alert [for example, as depicted by at least Figs. 1, 2D, 2E & 4-7 and as discussed by at least ¶ 0017, 0049-0050 & 0059-0062, the FMS module 100 communicates non-genuine filter information (e.g., “non-genuine alert”) by an output signal (e.g., to an engine ECM or a service technician computer or a smartphone or a dashboard mounted display) (e.g., “network interface”) upon identifying that the filter element is a non-genuine filter element; alternatively, for example, as depicted by at least Figs. 1, 2D & 2E and as discussed by at least ¶ 0049-0050, the FMS module 100 communicates genuine filter information (e.g., “confirmation message”) by an output signal (e.g., to an engine ECM or a service technician computer or a smartphone or a dashboard mounted display) (e.g., “network interface”) upon recognizing that the filter element is a genuine filter element].
In each of the first interpretation and the second interpretation, Shimpi (‘471) appears to lack a clear teaching as to whether the method further includes “receiving, by the authentication system via the network interface, a second set of filter element tag information from a second tag associated with the filter element.” Therefore, in each of the first interpretation and the second interpretation, Shimpi (‘471) appears to lack a clear teaching as to whether the method further includes the underlined portions of “comparing, by the remote authentication system, both the first set of filter element tag information and the second set of filter element tag information with verified genuine filter element information to determine whether the filter element installed in the filtration system is a genuine filter element” and “in response to determining, by the remote authentication system, that both the first set of filter element tag information and the second set of filter element tag information are consistent with the verified genuine element information, transmitting, via the network interface, a confirmation message; and in response to determining, by the remove authentication system, that at least one of the first set of filter element tag information or the second set of filter element tag information is inconsistent with the verified genuine filter element information, transmitting, via the network interface, a non-genuine alert
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met (e.g., see: MPEP 2111.04_II). It is understood that only one of the process steps “transmitting, via the network interface, a confirmation message” and “transmitting, via the network interface, a non-genuine alert” is necessarily performed by the method of claim 1 under a broadest reasonable interpretation, due to the inclusion of respective mutually-exclusive conditional phrases “in response to determining, by the remote authentication system, that both the first set of filter element tag information and the second set of filter element tag information are consistent with the verified genuine element information” and “in response to determining, by the remove authentication system, that at least one of the first set of filter element tag information or the second set of filter element tag information is inconsistent with the verified genuine filter element information.” In other words, at least one of the first set of filter element tag information or the second set of filter element tag information cannot be inconsistent with the verified genuine element information when both of the first set of filter element tag information and the second set of filter element tag information are consistent with the verified genuine element information, and both of the first set of filter element tag information and the second set of filter element tag information cannot be consistent with the verified genuine element information when at least one of the first set of filter element tag information or the transmitting, via the network interface, a confirmation message” and “transmitting, via the network interface, a non-genuine alert” is performed by the method of claim 1, the other one of the process steps “transmitting, via the network interface, a confirmation message” and “transmitting, via the network interface, a non-genuine alert” would not necessarily be performed by the method of claim 1. Thus, the other one of the process steps “transmitting, via the network interface, a confirmation message” and “transmitting, via the network interface, a non-genuine alert” does not limit the claim under a broadest reasonable interpretation.
Franz teaches an analogous method including: receiving a first set of filter element tag information from a first tag associated with a filter element installed in a filtration system; receiving a second set of filter element tag information from a second tag associated with the filter element; comparing both the first set of filter element tag information and the second set of filter element tag information with verified genuine filter element information to determine whether the filter element installed in the filtration system is a genuine filter element [for example, in a first interpretation, as depicted by at least Figs. 1a-2 & 4 and as discussed by at least ¶ 0009-0022 & 0038-0045, a filter element 102 is installed in a filter system 100 of a motor vehicle and is associated with each of a wireless identification means 110 (e.g., an RFID tag, such as an RFID chip) (e.g., “first tag”) and a wireless identification means 112 (e.g., an RFID tag or a barcode or a smart code) (e.g., “second tag”), where each of second data 202 of the wireless identification means 110 and first data 200 of the wireless identification means 112 are received and compared with verified genuine filter element information to determine whether the filter element 102 is genuine; alternatively, for example, in a second interpretation, as depicted by at least Figs. 1-4 and as discussed by at least ¶ 0038-0045, a filter element 102 is installed in a filter system 100 of a motor vehicle and is associated with each of a first one of a wireless identification means 110a-d (e.g., an RFID tag, such as an RFID chip) (e.g., “first tag”) and a second one of the wireless identification means 110a-d (e.g., an RFID tag, such as an RFID chip) (e.g., “second tag”), where each of second data 202 of the first one of a wireless identification means 110a-d and second data 202 of the second one of the wireless identification means 110a-d are received and compared with verified genuine filter element information to determine whether the filter element 102 is genuine].
Therefore, in each of the first interpretation and the second interpretation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Shimpi (‘471) with the teachings of Franz to include receiving, by the authentication system via the network interface, a second set of filter element tag information from a second tag associated with the filter element because Franz teaches that receiving a first set of filter element tag information from a first tag attached to the filter element and a second set of filter element tag information from a second tag from packaging of the filter element ensures that used genuine filter elements are not reused after filter replacement (as discussed by at least ¶ 0013 of Franz) and/or because Franz teaches that filter elements in special cases benefit from having a plurality of associated tags (e.g., a first tag and a second tag) (as discussed by comparing, by the remote authentication system, both the first set of filter element tag information and the second set of filter element tag information with verified genuine filter element information to determine whether the filter element installed in the filtration system is a genuine filter element” and “in response to determining, by the remote authentication system, that both the first set of filter element tag information and the second set of filter element tag information are consistent with the verified genuine element information, transmitting, via the network interface, a confirmation message; and in response to determining, by the remove authentication system, that at least one of the first set of filter element tag information or the second set of filter element tag information is inconsistent with the verified genuine filter element information, transmitting, via the network interface, a non-genuine alert.” 
Also, in the second interpretation, Shimpi (‘471) appears to lack a clear teaching as to whether the “receiving…” step is “by a remote authentication system from [the] filter monitoring system module […] via a network interface of the remote authentication system.” Therefore, in the second interpretation, Shimpi (‘471) also appears to lack a clear teaching as to whether the either of the alternatively-recited “transmitting…” steps is “by the network interface [of the remote authentication system].”
Koshi teaches an analogous method including: receiving, by a remote authentication system from a filter monitoring system module onboard a vehicle via a [for example, as depicted by at least Figs. 6-9 & 11 in view of at least ¶ 0025, 0049-0050, 0065-0123, 0126-0127, 0143, 0165-0173, 0179, 0209-0213 & 0222, a management server 100 (e.g., “remote authentication system”) receives filter-identifying tag information of one of filters 20 of a filtration system of a vehicle from a communication controller 200 (e.g., “filter monitoring system module”) via an interface of a communication network 120 (e.g., “network interface”), the management server 100 judging whether or not the filter 20 is genuine by cross-checking the filter-identifying tag information with stored information, and the management server 100 outputting information to the communication controller 200, via the interface of the communication network 120, as to whether or not the filter 20 is genuine based on the judgment]
Therefore, in the second interpretation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Shimpi (‘471) with the teachings of Koshi such that the remote authentication system is remote from the filter monitoring system module, and therefore such that the “receiving…” step is “by a remote authentication system from [the] filter monitoring system module […] via a network interface of the remote authentication system,” because it is understood that such a modification would merely amount to a simple substitution of one known element (i.e., a remote authentication system that is remote from, and via a network interface is in communication with, a filter monitoring system module in a vehicle) for another known element (i.e., a remote authentication system that is part of a filter monitoring system module in a vehicle) to obtain predictable results (e.g., see: MPEP 2143_I_B). In other words, providing the remote authentication system of Shimpi (‘471) separate from the filter monitoring system module, instead of designing the remote authentication system as part of the filter monitoring system module, would nevertheless enable each and every function of the remote authentication system and would not impair functionality of the remote authentication system, because the network interface (and the corresponding communication network) of Koshi enables two-way communication between the remote authentication system and the filter monitoring system module when the remote authentication system is not part of the filter monitoring system module.

With respect to claim 2, Shimpi (‘471) modified supra teaches the method of claim 1, further comprising recording, by the remote authentication system, the first set [apparent from at least Figs. 4-7 in view of at least ¶ 0059-0062 of Shimpi (‘471) in the first interpretation; apparent from at least Figs. 4-7 in view of at least ¶ 0059-0062 of Shimpi (‘471), and at least Figs. 6-11 in view of at least ¶ 0138-0162 of Koshi, in the second interpretation]. 

With respect to claim 3, Shimpi (‘471) modified supra teaches the method of claim 1, wherein the first tag is a radio frequency identification tag or a barcode tag (as discussed in detail above with respect to at least claim 1; because a radio frequency identification tag and a barcode tag are recited in the alternative, it is sufficient to address one of the claimed alternatives). 

With respect to claim 11, Shimpi (‘471) [alternatively, Shimpi (‘471) modified supra] teaches the method of claim 1, further comprising establishing, using the network interface, a datalink with the filter monitoring system module over a telecommunications network (as discussed in detail above with respect to at least claim 1 with respect to each of the first interpretation and the second interpretation). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, and in view of U.S. Patent Application Publication No. 2011/0220560 to Verdegan et al. (hereinafter: “Verdegan”), or, in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, in view of Koshi, and in view of Verdegan.
With respect to claim 4, Shimpi (‘471) modified supra teaches the method of claim 3; however, Shimpi (‘471) appears to lack a clear teaching as to whether the first tag is self-destructive such that the first tag cannot be removed from the filter element without damaging the ability of the first tag to transmit the first set of filter element tag information. 
Verdegan teaches an analogous method using an authentication system to determine whether a filter element installed in a filtration system is a genuine filter element by comparing filter element tag information with verified genuine filter element information, where the filter element tag information is received from a tag that is associated with the filter element (as depicted by at least Figs. 1-3 & 18-22 and as discussed by at least ¶ 0002-0005, 0014, 0023-0027, 0059-0075 & 0121-0161), where the tag is self-destructive such that the tag cannot be removed from the filter element without damaging the ability of the tag to transmit the filter element tag information (as discussed by at least ¶ 0133). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the filter authentication system of Shimpi (‘471), if even necessary, with the teachings of Verdegan such that the first tag is self-destructive such that the first tag cannot be removed from the filter element without damaging the ability of the first tag to transmit the first set of filter element tag information to beneficially make the first tag resistant to tampering (as discussed by at least ¶ 0133 of Verdegan).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, and in view of U.S. Patent Application Publication No. 2018/0144559 to Hukill et al. (hereinafter: “Hukill”), or, in the alternative, rejected under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, in view of Koshi, and in view of Hukill.
With respect to claim 5, Shimpi (‘471) modified supra teaches the method of claim 1, wherein receiving the first set of filter element tag information and the second set of filter element tag information comprises: receiving the first set of filter element tag information from a tag reader onboard the vehicle (as discussed in detail above with respect to claim 1); however, Shimpi (‘471) appears to lack a clear teaching as to whether receiving the first set of filter element tag information and the second set of filter element tag information comprises: receiving, via the network interface, the second set of filter element tag information from a technician computing device that is remote from the vehicle.
Hukill teaches receiving, via a network interface and a wireless network (e.g., the Internet), a set of filter element tag information from a technician computing device, where the technician computing device is a mobile smart device that is, at least at times, remote from a vehicle (as depicted by at least Figs. 1 & 6-9 and as discussed by at least ¶ 0035, 0059-0060, 0073-0074 & 0083, a mobile smart device 300 receives information from a scanable tag 170 associated with a filter element 104 of an apparent filtration system of a vehicle, and the mobile smart device 300 transmits the information to a remote server 50 via wireless internet)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the method of Shimpi (‘471) with the teachings of Hukill such that receiving the second set of filter element tag information includes receiving, via the network interface, the second set of filter element tag information from a technician computing device that is remote from the vehicle because Hukill teaches that receiving filter element tag information from a tag associated with a filter element via wireless internet transmission from a mobile smart device is merely an alternative to receiving filter element tag information from a tag associated with a filter element via wireless internet transmission from a local device (apparent from at least ¶ 0060 & 0069 of Hukill), such that it is understood that using a mobile smart device to receive the second set of filter element tag information from the second tag associated with the filter element is merely an alternative to using local device to receive the second set of filter element tag information from the second tag associated with the filter element, especially because Shimpi (‘471) expressly indicates that identifier transmission systems for tags associated with filter elements are not limited to wired RFID readers and other wireless identifier transmission systems, such as wireless identifier transmission systems using WiFi, are intended to be usable as part of the method [as discussed by at least ¶ 0048 of Shimpi (‘471)]. Thus, it is also understood that such a modification would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B).

With respect to claim 7, Shimpi (‘471) modified supra teaches the method of claim 5, wherein receiving the second set of filter element tag information comprises (as discussed in detail above with respect to claim 5).

Claims 6, 8-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimpi in view of Franz, and in view of Koshi.
With respect to claim 6, Shimpi (‘471) [alternatively, Shimpi (‘471) modified supra] teaches the method of claim 1, wherein transmitting the confirmation message comprises transmitting, via the network interface, the confirmation message to the filter monitoring system module (as discussed in detail above with respect to at least claim 1 with respect to the second interpretation). 

With respect to claim 8, Shimpi (‘471) modified supra teaches the method of claim 1, wherein transmitting the non-genuine alert comprises transmitting, via the network interface, the non-genuine alert to the filter monitoring system module (as discussed in detail above with respect to at least claim 1 with respect to the second interpretation). 

With respect to claim 9, Shimpi (‘471) modified supra teaches the method of claim 1, further comprising, in response to determining that at least one of the first set of filter element tag information or the second set of filter element tag information is inconsistent with the verified genuine filter element information, transmitting, by the remote authentication system, an instruction to perform a preventative action to the filter monitoring system module [as discussed in detail above with respect to at least claim 1 with respect to the second interpretation, and as discussed by at least ¶ 0050 in view of at least Figs. 2D & 2E of Shimpi (‘471); because in response to determining that the first set of filter element tag information is inconsistent with the verified genuine filter element information and in response to determining that the second set of filter element tag information is inconsistent with the verified genuine filter element information are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 10, Shimpi (‘471) modified supra teaches the method of claim 9, wherein the instruction to perform the preventative action causes an internal combustion engine associated with the filtration system to turn off, not start, record a fault code, or derate [as discussed in detail above with respect to at least claim 9 with respect to the second interpretation, and as discussed by at least ¶ 0050 in view of at least Figs. 2D & 2E of Shimpi (‘471); because turn off, not start, record a fault code, and derate are recited in the alternative, it is sufficient to address one of the claimed alternatives]. 

With respect to claim 12, Shimpi (‘471) modified supra teaches the method of claim 1, wherein the remote authentication system is remote and physically separate from the filter monitoring system module and the filtration system, and wherein the filter monitoring system module and the filtration system are disposed on the vehicle (as discussed in detail above with respect to at least claim 1 with respect to the second interpretation).

Claims 16, 17 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, and in view of Koshi, or under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, and in view of Verdegan.
With respect to claim 16, Shimpi (‘471) modified by Franz [alternatively, Shimpi (‘471) modified by Franz and Koshi] teaches a filter authentication system comprising: a memory structured to store instructions; a processor structured to execute the instructions stored in the memory; a storage device structured to store a filter element database; and a network interface structured to communicate with a filter monitoring system module onboard a vehicle via a telecommunications network {in the first interpretation: as depicted by at least Figs. 1 & 5 and as discussed by at least ¶ 0036, 0041, 0045-0050 & 0059-0062, the FMS module 100, of the FMS, includes a microcontroller 116 (e.g., “processor”), a flash storage 118 (e.g., “storage device”), a memory 120, and wireless (or wired) connections (e.g., “network interface”) in communication with the RFID reader, where the memory 120 stores instructions [including instructions for recognizing that the filter element is a genuine filter element or identifying that the filter element is a non-genuine (or non-approved) filter element], and the flash storage 118 stores diagnostic information gathered from a plurality of inputs 102 (including as an output table) (e.g., “filter element database”); in the second interpretation, apparent at least Figs. 6-11 of Koshi and as discussed in detail above with respect to at least claims 1 and 2}; wherein the stored instructions, when executed by the processor, (as discussed in detail above with respect to at least claim 1 with respect to the first interpretation and the second interpretation).
In the first interpretation, Shimpi (‘471) modified supra appears to lack a clear teaching as to whether the stored instructions, when executed by the processor, cause the filter authentication system to perform operations comprising: comparing both the first set of filter element tag information and the second set of filter element tag information with verified genuine filter element information stored in the filter element database to determine whether the filter element installed in the filtration system is a genuine filter stored in the filter element database to determine whether the filter element installed in the filtration system is a genuine filter element (as discussed in detail above with respect to at least claims 1 and 2).
Verdegan teaches an analogous filter authentication system including stored instructions, when executed by a processor, cause the filter authentication system to perform operations comprising: comparing received filter element tag information with stored verified genuine filter element information to determine whether a filter element installed in a filtration system is a genuine filter element, where the genuine filter element is recognized when the received filter element tag information matches earlier stored filter element tag information (as depicted by at least Figs. 1-3 & 18-22 and as discussed by at least ¶ 0002-0005, 0014, 0023-0027, 0059-0075 & 0121-0161).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the filter authentication system of Shimpi (‘471) in the first interpretation, if even necessary, with the teachings of Verdegan such that the stored instructions, when executed by the processor, cause the filter authentication system to perform operations comprising: comparing both the first set of filter element tag information and the second set of filter element tag information with verified genuine filter element information stored in the filter element database to determine whether the filter element installed in the filtration system is a genuine filter element because Verdegan further teaches that such performed 

With respect to claim 17, Shimpi (‘471) modified supra teaches the filter authentication system of claim 16, wherein the stored instructions further cause the filter authentication system to perform operations comprising recording, by the filter authentication system, the first set of filter element tag information in the filter element database (as discussed in detail above with respect to at least claims 2 and 16). 

With respect to claim 23, Shimpi (‘471) modified supra teaches the filter authentication system of claim 16, wherein transmitting the confirmation message comprises transmitting, via the network interface, the confirmation message to the filter monitoring system module (as discussed in detail above with respect to at least claims 1 and 16). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, in view of Koshi, and in view of Hukill, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, in view of Verdegan, and in view of Hukill.
With respect to claim 18, Shimpi (‘471) modified supra teaches the filter authentication system of claim 16, wherein receiving the first set of filter element tag information and the second set of filter element tag information comprises: receiving the first set of filter element tag information from a tag reader onboard the vehicle; and receiving the second set of filter element tag information from a technician computing device that is remote from the vehicle (as discussed in detail above with respect to at least claim 5).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, and in view of Koshi, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471), in view of Franz, and in view of Verdegan, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, in view of Koshi, and in view of U.S. Patent Application Publication No. 2016/0067639 to Shimpi et al. [hereinafter: “Shimpi (‘639)”], or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, in view of Verdegan, and in view of Shimpi (‘639).
With respect to claim 19, Shimpi (‘471) modified supra teaches the filter authentication system of claim 16, further comprising: a filter verification circuit structured to decrypt the received first set of filter element tag information received from the first tag and use the decrypted filter element tag information to verify the filter element by comparing the decrypted filter element tag information with the verified genuine filter element information [as depicted by at least Figs. 1, 2D & 2E and as discussed by at least ¶ 0016 & 0049 of Shimpi (‘471), stored instructions (e.g., “filter verification circuit”) of the FMS module 100, as designed, are capable of performed as functions, via the microcontroller 116, as genuine filter recognition techniques using digital encryption]. 
As discussed in detail above, Shimpi (‘471) is understood to teach each and every limitation of the filter authentication system of claim 19 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Shimpi (‘471) does not fully teach that the filter verification circuit is structured to decrypt the received filter element tag information received from the tag and use the decrypted information to verify the filter element by comparing the decrypted filter element tag information with the verified genuine filter element information and/or in such a case where Shimpi (‘471) is not interpreted or relied upon to fully teach that the filter verification circuit is structured to decrypt the received first set of filter element tag information received from the first tag and use the decrypted filter element tag information to verify the filter element by comparing the decrypted filter element tag information with the verified genuine filter element information, it is also noted that Shimpi (‘639) teaches an analogous filter authentication system including a filter verification circuit structured to receive and decrypt filter element tag information received from a tag associated with a filter element installed in a filtration system and use the decrypted filter element tag information to verify the filter element by comparing the decrypted filter element tag information with verified genuine filter element information (as depicted by at least Figs. 1-7 and as discussed by at least ¶ 0007-0008, 0017-0021, 0023-0024, 0028-0029, 0034-0035 & 0037)
Therefore, even if Shimpi (‘471) is not interpreted or relied upon to teach that the filter verification circuit is structured to decrypt the received first set of filter element tag information received from the first tag and use the decrypted filter element tag information to verify the filter element by comparing the decrypted filter element tag information with the verified genuine filter element information, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the filter authentication system of Shimpi (‘471), if even necessary, with the teachings of Shimpi (‘639) such that the filter verification circuit is structured to decrypt the received first set of filter element tag information received from the first tag and use the decrypted filter element tag information to verify the filter element by comparing the decrypted filter element tag information with the verified genuine filter element information because Shimpi (‘471) expressly indicates that recognition of a genuine filter element by built-in programming and calibration of the FMS module 100, as executed by the microcontroller 116 of the FMS module 100, “may be in the form of stored rules for recognizing serial numbers, part numbers, or any other encryption method” [for example, as discussed by at least ¶ 0049 of Shimpi (‘471)], and Shimpi (‘639) describes a more particular technique of recognizing a genuine filter element, via electronically-processed instructions, by reading (i.e., decrypting) encrypted digital information from a chip of a filter assembly and matching the gathered digital information to pre-programmed codes to recognize the genuine filter element [for example, as discussed by at least ¶ 0028-0029 of Shimpi (‘639)].

Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, and in view of Koshi, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Shimpi (‘471) in view of Franz, in view of Koshi, and in view of Verdegan.
With respect to claim 20, Shimpi (‘471) modified supra teaches the filter authentication system of claim 16, wherein transmitting the non-genuine alert comprises transmitting, via the network interface, the non-genuine alert to the filter monitoring system module (as discussed in detail above with respect to at least claims 1, 8 and 16). 

With respect to claim 21, Shimpi (‘471) modified supra teaches the filter authentication system of claim 16, wherein the stored instructions further cause the filter authentication system to perform operations comprising transmitting, to the filter monitoring system module via the network interface, an instruction to perform a preventative action, in response to determining that at least one of the first set of filter element tag information or the second set of filter element tag information is inconsistent with the verified genuine filter element tag information (as discussed in detail above with respect to at least claims 9 and 16). 

With respect to claim 22, Shimpi (‘471) modified supra teaches the filter authentication system of claim 21, wherein the instruction to perform the preventative action causes an internal combustion engine associated with the filtration system to turn (as discussed in detail above with respect to at least claims 10, 16 and 21). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747